DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11, 13-14, 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 12-13, 14-18 of U.S. Patent No. US 10,679,372 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1, 15 are determined to be obvious in light of claim 1 of US 10,679,372 B2 based on reasons below for having similar limitations.
Instant application claims 1, 15
US 10,679,372 B2 Claim1
1. A method of generating a 3D representation of a space comprising:

1. A method of generating a 3D representation of a space comprising:

Claim 15, The apparatus of claim 14, wherein the apparatus further comprises a display and the indication of the first point and the second point are received as a selection of corresponding points on the display
displaying a representation of at least a portion of the space on a graphical user interface, features depicted within the representation corresponding to features
within the space;

receiving an indication of a number of points, each of the points corresponding to a location upon a surface of a
structural feature within the space;

receiving, via input received from the graphical user interface, a user selection of a number of points within the representation; corresponding each of the points within the representation to a location upon a surface of a structural feature within the space, the location being some distance inside of the boundaries of the surface;
determining, for each of the number of points, a number of corresponding boundaries that match the surface of
the corresponding structural feature for at least some amount of area;

identifying, from the determined number of corresponding boundaries, multiple pairs of intersecting boundaries;

generating a set of junctions, wherein each junction is generated as an intersection of a pair of intersecting
boundaries of the multiple pairs of intersecting boundaries;
and 

after determining that each of the number of corresponding
boundaries are completely limited in extent by
junctions within the set of junctions, generating the 3D
representation of the space using the set of junctions.
determining, for each of the number of points, a number of corresponding boundaries that match the surface of
the corresponding structural feature for at least some amount of area;

identifying, from the determined number of corresponding boundaries, multiple pairs of intersecting boundaries;

generating a set of junctions, wherein each junction is generated as an intersection of a pair of intersecting
boundaries of the multiple pairs of intersecting boundaries;
and

after determining that each of the number of corresponding
boundaries are completely limited in extent by
junctions within the set of junctions, generating the 3D
representation of the space using the set of junctions.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 1 of US 10,679,372 B2  discloses “A method of generating a 3D representation of a space comprising: displaying a representation of at least a portion of the space on a graphical user interface, features depicted within the 
Claim 2 is determined to be obvious in light of claim 2 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application claim 2
US 10,679,372 B2 claim 2
2. The method of claim 1, wherein each of the points are determined to correspond to the location upon the surface of
a structural feature based on depth information received in relation to the point.
2. The method of claim 1, wherein each of the points are determined to correspond to the location upon the surface of
the structural feature based on depth information received in relation to the point.



Claim 3 is determined to be obvious in light of Claim 3 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 3
US 10,679,372 B2 Claim 3
3. The method of claim 2, wherein the depth information received in relation to the point corresponds to image information.
3. The method of claim 2, wherein the depth information received in relation to the point corresponds to image information.


Claim 4 is determined to be obvious in light of Claim 4 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.

US 10,679,372 B2 Claim 4
4. The method of claim 2, wherein the depth information is obtained via a depth sensor installed upon a user device.
4. The method of claim 2, wherein the depth information is obtained via a depth sensor installed upon a user device.


Claim 5 is determined to be obvious in light of Claim 5 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 5
US 10,679,372 B2 Claim 5
5. The method of claim 1, wherein the 3D representation is a wireframe model of the space.
5. The method of claim 1, wherein the 3D representation is a wireframe model of the space.


Claim 6 is determined to be obvious in light of Claim 6 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 6
US 10,679,372 B2 Claim 6
6. The method of claim 1, wherein the 3D representation is generated by a computer aided drafting application using
the set of junctions.
6. The method of claim 1, wherein the 3D representation is generated by a computer aided drafting application using
the set of junctions.


Claim 7 is determined to be obvious in light of Claim 7 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 7
US 10,679,372 B2 Claim 7
7. The method of claim 1, wherein the indication of the number of points are received at a server from a user device.
7. The method of claim 1, wherein the indication of the number of points are received at a server from a user device.


Claim 8, 12 are determined to be obvious in light of Claim 8 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 8, 12
US 10,679,372 B2 Claim 8
8. A system comprising:
one or more camera devices;

a processor; and
a memory including instructions that, when executed with the processor, cause the system to, at least:

obtain, from the one or more camera devices, a depth information associated with a scene;


8. A system comprising:
one or more camera devices;
a display;
a processor; and
a memory including instructions that, when executed with the processor, cause the system to, at least:

obtain, from the one or more camera devices, a depth information associated with a scene;



display, via the display, a representation of at least a portion of the scene, features depicted within the representation corresponding to features within the
scene;


receive an indication of a point within the depth information;

receive, via a user selection of a portion of the display, an indication of a number of points within the representation;

determine depth information for the number of points based on locations of the number of points and the depth information associated with the scene;



calculate, using the depth information, a first boundary associated with the indicated point;

calculate, using the depth information for the number of points, a first boundary associated with the indicated
point 


Claim12. 
The system of claim 8, wherein the first boundary matches a surface of a structural feature for at least some portion of distance.
and that matches a surface boundary of a structural feature, the indicated point corresponding to a location upon the surface that is some distance inside of the boundaries of the surface·

determine one or more bounds for the first boundary based on at least one second boundary obtained in
relation to the scene; and generate a 3D representation of the scene based at least
in part on the one or more bounds.
determine one or more bounds for the first boundary based on at least one second boundary obtained in
relation to the scene; and generate a 3D representation of the scene based at least
in part on the one or more bounds.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 8 of US 10,679,372 B2  discloses “A system comprising: one or more camera devices; a display; a processor; and a memory including instructions that, when executed with the processor, cause the system to, at least: obtain, from the one or more camera devices, a depth information associated with a scene; display, via the display, a representation of at least a portion of the scene, features depicted within the representation corresponding to features within the scene; receive, via a user selection of a portion of the display, an indication of a number of points within the  representation; determine depth information for the number of points based on locations of the number of points and the depth information associated with the scene; calculate, using the depth information for the number of points, a first boundary associated with the indicated point and that matches a surface boundary of a structural feature, the indicated point corresponding to a location upon the surface that is some distance inside of the boundaries of the surface· determine one or more bounds for the first boundary based on at least one second boundary obtained in relation to the scene; and generate a 3D representation of the scene based at least in part on the one or more bounds.” While Claim 8 of 16/866,801 discloses “A system comprising: one or more camera devices; a processor; and a memory including instructions that, when 

Claim 9 is determined to be obvious in light of Claim 9 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 9
US 10,679,372 B2 Claim 9
9. The system of claim 8, wherein the one or more camera devices are in a user device and wherein the processor and
memory are in a mobile application server in communication with the user device.
9. The system of claim 8, wherein the one or more camera devices are in a user device and wherein the processor and
memory are in a mobile application server in communication with the user device.


Claim 10 is determined to be obvious in light of Claim 11 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 10
US 10,679,372 B2 Claim 11
10. The system of claim 8, wherein the 3D representation of the scene includes at least a representation of an atypical
structural feature.
11. The system of claim 8, wherein the 3D representation of the scene includes at least a representation of an atypical
structural feature.


Claim 11 is determined to be obvious in light of Claim 10 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 11
US 10,679,372 B2 Claim 10
11. The system of claim 9, wherein the atypical structural feature is one of a beam, protrusion, or depression.
10. The system of claim 9, wherein the atypical structural feature is one of a beam, protrusion, or depression.


Claim 13 is determined to be obvious in light of Claim 12 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 13
US 10,679,372 B2 Claim 12
13. The system of claim 12, wherein the second boundary
matches a second surface of the structural feature for at least
some portion of distance.
12. The system of claim 8, wherein the second boundary
matches a second surface boundary of the structural feature
for at least some portion of distance.


Claim 14, 12, 13 are determined to be obvious in light of Claim 13 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claims 14, 12,13
US 10,679,372 B2 Claim 13
14. An apparatus comprising:

a camera device configured to capture image information;
a depth sensor device configured to capture depth information;



a mobile application stored in a computer-readable medium that, when executed, causes the apparatus to, at least:



receive depth information from the depth sensor which corresponds to image information captured using the
camera device;

receive an indication, via the image information, of a first point and a second 
point within the depth information;

13. An apparatus comprising:
a display;
a camera device configured to capture image information
depicting at least a portion of a scene;
a depth sensor device configured to capture depth information for the portion of the scene;

a mobile application stored in a computer-readable medium that, when executed, causes the apparatus to, at least:
display the image information representing at least the
portion of the scene on the display;
receive depth information from the depth sensor which corresponds to the image information captured using the camera device;

receive an indication of a first point and a second point within the image information as a selection of points on the display by a user of the apparatus;







identify, using the depth information, a first boundary associated with the first point and a second boundary associated with the second point within the depth
information;


Claim12. 
The system of claim 8, wherein the first boundary matches a surface of a structural feature for at least some portion of distance.

Claim 13, The system of claim 12, wherein the second boundary matches a second 2 surface of the structural feature for at least some portion of distance
determine depth information for the first point and the second point by identifying data within the depth information corresponding to locations of the first
point and the second point;

identify, using the depth information for the first point and the second point, a first boundary associated with the first point that matches a first surface boundary for some first portion of distance and a
second boundary associated with the second point that matches a second surface boundary for some second portion of distance within the depth information, the first point corresponding to a location some distance inside of the first surface boundary and the second point corresponding to a location some distance inside the second surface boundary;
determine a junction as a line on which the first boundary and second boundary intersect; and
cause a 3D model to be generated that includes at least
the determined junction.
determine a junction as a line on which the first boundary and second boundary intersect; and
cause a 3D model to be generated that includes at least
the determined junction.




Claim 16 is determined to be obvious in light of Claim 14 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 16
US 10,679,372 B2 Claim 14
16. The apparatus of claim 14, wherein the 3D model is of a bounded space that the apparatus is within.
14. The apparatus of claim 13, wherein the 3D model is of a bounded space that the apparatus is within.


Claim 17 is determined to be obvious in light of Claim 15 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 17
US 10,679,372 B2 Claim 15
17. The apparatus of claim 14, wherein each of the first point and the second point are on different surfaces of one
or more structural features.
15. The apparatus of claim 13, wherein the first point and the second point are on different surfaces of one or more
structural features.


Claim 18 is determined to be obvious in light of Claim 16 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 18
US 10,679,372 B2 Claim 16
18. The apparatus of claim 14, wherein a position of each of the first point and the second point are indicated in
relation to a single point of origin.
16. The apparatus of claim 13, wherein a position of the first point and a position of the second point are indicated in
relation to a single point of origin.


Claim 19 is determined to be obvious in light of Claim 17 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 19
US 10,679,372 B2 Claim 17
19. The apparatus of claim 14, wherein the single point of origin is an initial position of the apparatus.
17. The apparatus of claim 13, wherein the single point of origin is an initial position of the apparatus.


Claim 20 is determined to be obvious in light of Claim 18 of app US 10,679,372 B2 (now is US patent US 9523772 B2) based on reasons below for having similar limitations.
Instant application Claim 20
US 10,679,372 B2 Claim 18
20. The apparatus of claim 14, wherein the 3D model is caused to be generated by a mobile application server.
18. The apparatus of claim 13, wherein the 3D model is caused to be generated by a mobile application server.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 11 recites the limitation "the atypical structural" in page 30, line 22-23.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, 16-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20180218513 A1), in view of Dean et al. (US 8244508 82, hereinafter Dean).

Regarding Claim 1, Ho teaches a method of generating a 3D representation of a space comprising (Ho, Paragraph [0118], “a three-dimensional space formed from multiple images of the same scene”): 
receiving an indication of a number of points, each of the points corresponding to a location upon a [[ surface of a structural feature ]] within the space (Ho, Paragraph [0069], [0118], "receive depth image and sensor data of a frame" with processes where the raw image data and the content of the image analyzed to provide 3D coordinates for each of the pixel points to form a depth image; process 1000 may include “match point to nearest surfaces in voxel grid” 1004); 
determining, for each of the number of points, a number of corresponding boundaries that match the surface of the corresponding structural feature for at least some amount of area (Ho, Paragraph [0085], [0089], "To locate precise plane locations, and in turn precise object boundaries, the raw mage data of the current image is used (and may be Page 4 considered to be obtained from the exchange buffer), and the planes from the index are fit onto the raw image depth data"; "where (xp, yp, zP) are the coordinates in the units (such as meters) of the content (or object or feature point) in the image"); 
identifying, from the determined number of corresponding boundaries, multiple pairs of intersecting boundaries (Ho, Paragraph [0095], "checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length"; it is noted two planes each has it's own boundary which is first boundary and second boundary); 
generating a set of junctions, wherein each junction is generated as an intersection of a pair of intersecting boundaries of the multiple pairs of intersecting boundaries (Ho, Paragraph [0095], "checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length"; it is noted two planes each has it's own boundary which is first boundary and second boundary); and 
[[ after determining that each of the number of corresponding boundaries are completely limited in extent by junctions within the set of junctions, ]]
generating the 3D representation of the space using the set of junctions (Ho, Paragraph [0101], "When the highest scoring plane pair does not coincide to an existing box, process 1200 may include "create a new box record" 1214, and then process 1200 may include "update internal box memory" 1216, or object buffer as before with the existing object. It is important to note that all newly detected objects or boxes are transformed to a global coordinate system based on the camera pose associated with their input depth images before being placed in the object buffer").
But Ho does not explicitly disclose but Dean teaches surface of a structural feature (Dean, Column 2, Line 61-67, updated feature of interest by point-wise sampling each of the neighboring faces in the group and comparing each face to an analytic surface);
(Dean, Column 2, Line 48-51,
Column 4, Line 45-50"The method also includes redisplaying the first boundary
CAD object and modified feature of interest within the three dimensional modeling space for further real-time interactive modifications by the user"; "delivers the results of the move or modification in 3D as an output").
Dean and Ho are analogous since both of them are dealing with 30 modeling. Ho provided a way of using point intersection to define the boundary of object to display. Dean provided a way of using boundaries to define modified object for displaying using CAD tool when applying 30 modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate modifying objects when doing 30 modeling taught by Dean into modified invention of Ho such that during the 30 modeling, system will be able to use the intersections defined by multiple boundaries to interactively adjust and predict best output to display when using the 30 modeling.


Regarding Claim 2, the combination of Ho and Dean teaches the invention in Claim 1.
The combination further teaches wherein each of the points are determined to correspond to the location upon the surface of a structural feature based on depth information received in relation to the point (Ho, Paragraph [0047], [0066], "new input depth frame using a point cloud matching operation. With an iterative closest point (ICP) algorithm with implicit surface representation, a denser and/or accumulated depth image can be generated", "this may be performed by Page 9 matching features in the scene, such as by point cloud matching to a voxel grid already representing the scene and object to be measured").

Regarding Claim 3, the combination of Ho and Dean teaches the invention in Claim 2.
The combination further teaches wherein the depth information received in relation to the point corresponds to image information (Ho, Paragraph [0066],"process
900 may include "determine camera pose for current input depth frame" 916 (or current image), and "generate accumulated depth image" 918""which computes the camera pose for each new input depth frame using a point cloud matching operation")..

Regarding Claim 4, the combination of Ho and Dean teaches the invention in Claim 2.
The combination further teaches wherein the depth information is obtained via a depth sensor installed upon a user device (Ho, Paragraph [0001], [0063], "images, process 900 may include "convert depth image data to 3D depth points". 910"; image capture devices have 3D depth sensors).

Regarding Claim 5, the combination of Ho and Dean teaches the invention in Claim 1.
(Ho, Paragraph [0130], "process 1300 may include "set box frame format" 1324, or in other words, a wireframe of the box or object may be generated to highlight the edges of the object").

Regarding Claim 6, the combination of Ho and Dean teaches the invention in Claim 1.
The combination further teach wherein the 3D representation is generated by a computer aided drafting application using the set of junctions ((Dean, Column 2, Line
42-50, Column 5, Line 23-25, "The drawing modeling component 218 manages CAD objects and algorithms for creating multi-sheet drawings, drawing views, and drawing annotations" "the feature of interest continues forming at least part of the intersection between the first boundary representation CAD object and the second boundary representation CAD object").

As explained in rejection of claim 1, the obviousness for combining of CAD of Dean into Ho is provided above.

Regarding Claim 7, the combination of Ho and Dean teaches the invention in Claim 1.
The combination further teaches wherein the indication of the number of points are received at a server from a user device (Dean, Column 2, Line 62-65; Column 4,
Line 23-26, "calculating an updated feature of interest by pointwise sampling each of the neighboring faces in the group and comparing each face to an analytic surface; and converting at least one face from the group of neighboring faces to an analytic surface" "Computer 181 can also have a network interface card and be connected to other computers, servers, and/or storage service. To interface with modeling system 183, a mouse and keyboard (not shown) or other input device can be used").
Dean and Ho are analogous since both of them are dealing with 30 modeling. Ho provided a way of using point intersection to define the boundary of object to display. Dean provided a way of allow user to specify points that create boundaries to define modified object for displaying using CAD tool when applying 30 modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate user input for modifying objects when doing 30 modeling taught by Dean into modified invention of Ho such that during the 30 modeling, system will be able to use the intersections defined by multiple boundaries to interactively adjust and predict best output to display when using the 30 modeling..

Regarding Claim 8, Ho teaches a system comprising (Ho, Fig. 14, Element 1400 Image Process System): one or more camera devices (Ho, Fig. 14, Element 1402, Imaging Device); a processor (Ho, Fig. 14, Element 1420 Processors) ; and a memory (Ho, Fig. 14, Element 1424 Memory) including instructions that, when executed with the processor, cause the system to, at least (Ho, Paragraph [0133], "Any one or more of the operations of FIGS. 8-10 and 12-13 may be undertaken in response to instructions provided by one or more computer program products"): 
obtain, from the one or more camera devices (Ho, Paragraph [0138], "image processing device 1400 may be a single camera on a multi-camera device"), 
a depth information associated with a scene (Ho, Fig. 8, Step 802, Paragraph [0043],
[0044], "Process 800 may include "obtaining depth image data of an object to be measured in a scene captured by a sequence of images comprising a current image" 802"; "process 800 may be described herein with reference to example image capture processing systems 700, 1100, and/or 1400");
 
receive an indication of a point within the depth information (Ho, Paragraph [0063], "images, process 900 may include "convert depth image data to 3D depth points"); 
calculate, using the depth information, a first boundary associated with the indicated point (Ho, Paragraph [0089], "To locate precise plane locations, and in turn precise object boundaries, the raw mage data of the current image is used (and may be considered to be obtained from the exchange buffer), and the planes from the index are fit onto to the raw image depth data”); 
determine one or more bounds for the first boundary based on [[ at least one second boundary ]] obtained in relation to the scene (Ho, Paragraph [0095], "checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length"); and 
generate a 3D representation of the scene based at least in part on the one or more bounds (Ho, Paragraph [0101], "When the highest scoring plane pair does not coincide to an existing box, process 1200 may include "create a new box record" 1214, and then process 1200 may include "update internal box memory" 1216, or object buffer as before with the existing object. It is important to note that all newly detected objects or boxes are transformed to a global coordinate system based on the camera pose associated with their input depth images before being placed in the object buffer")..
	But Ho does not explicitly disclose determine one or more bounds for the first boundary based on at least one second boundary.
	However, Dean teaches determine one or more bounds for the first boundary based on at least one second boundary obtained in relation to the scene (Dean, Column 2, Line 42-50, "the feature of interest is modified in response to the updated position, such that the feature of interest continues forming at least part of the intersection between the first boundary representation CAD object and the second boundary representation CAD object, and wherein the feature of interest has a different number of faces and edges");
and generate a 30 representation of the scene based at least in part on the one or more bounds (Dean, Column 2, Line 48-51, Column 4, Line 45-50"The method also includes redisplaying the first boundary CAD object and modified feature of interest within the three dimensional modeling space for further real-time interactive modifications by the user"; "delivers the results of the move or modification in 3D as an output"). 
Dean and Ho are analogous since both of them are dealing with 30 modeling. Ho provided a way of using point intersection to define the boundary of object to display. Dean provided a way of using boundaries to define modified object for displaying when using 30 modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate modifying objects when doing 30 modeling taught by Dean into modified invention of Ho such that during the 

Regarding Claim 9, the combination of Ho and Dean teaches the invention in Claim 8.
The combination further teaches wherein the one or more camera devices are in a user device (Ho, Paragraph [0137], "the image processing system 1400 may be one or more digital cameras") and wherein the processor and memory are in a mobile application server in communication with the user device (Ho, Paragraph [0138], Fig. 14, Element 1420 Processors and Element 1424 Memory are in Element 1400 Image Processing System. "image processing device 1400 may be a single camera on a multi-camera device such as a smartphone, tablet, laptop, or other mobile device").


Regarding Claim 12, the combination of Ho and Dean teaches the invention in Claim 8.
The combination further teaches wherein the first boundary matches a surface of a structural feature for at least some portion of distance (Ho, Paragraph [0088], "to determine if the normal of the local surface near the pixel being used for voting is similar to the normal of the plane hypothesis, which at least provides better accuracy near plane boundaries" "the system may perform voting for only those pixels that are part of the ROls from the binary map of the frame just generated"; [0038], "The confidence value factors the angle between the camera optical axis and the visible planes of the object or box (or normal of each plane), the distance from the camera to the object, and the object's position within the field of view of the camera"; Paragraph [0095], "checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length"; it is noted two planes each has it's own boundary which is first boundary and second boundary which matched to it's own surface structure);

Regarding Claim 13, the combination of Ho and Dean teaches the invention in Claim 12.
The combination further teaches wherein the second boundary matches a second surface of the structural feature for at least some portion of distance (Ho, Paragraph [0088], “to determine if the normal of the local surface near the pixel being used for voting is similar to the normal of the plane hypothesis, which at least provides better accuracy near plane boundaries” “the system may perform voting for only those pixels that are part of the ROIs from the binary map of the frame just generated”; [0038], “The confidence value factors the angle between the camera optical axis and the visible planes of the object or box (or normal of each plane), the distance from the camera to the object, and the object's position within the field of view of the camera”; Paragraph [0095], “checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length”; it is noted two planes each has it’s own boundary which is first boundary and second boundary which matched to it’s own surface structure);

Regarding Claim 14, Ho teaches an apparatus comprising (Ho, Fig. 14, Element 1400 Image Process System): 
a camera device configured to capture image information (Ho, Fig. 14, Element
1402, Imaging Device, Paragraph [0138], "image processing device 1400 may be a single camera on a multi-camera device"); 
a depth sensor device configured to capture depth information (Ho, Paragraph [0001], [0029], [0063], "images, process 900 may include" convert depth image data to 3D depth points". 910"; image capture devices have 3D or depth sensors; imaging device such as a smartphone are available that provide real-time color and depth information in a scene);
a mobile application stored in a computer-readable medium that, when executed, causes the apparatus to, at least (Ho, Paragraph [0138], Fig. 14, Element 1420
Processors and Element 1424 Memory are in Element 1400 Image Processing
System. "image processing device 1400 may be a single camera on a multi camera device such as a smartphone, tablet, laptop, or other mobile device").: 
receive depth information from the depth sensor which corresponds to image information captured using the camera device (Ho, Fig. 8, Step 802, Paragraph [0043],
[0044], "Process 800 may include "obtaining depth image data of an object to be measured in a scene captured by a sequence of images comprising a current image" 802"; "process 800 may be described herein with reference to example image capture processing systems 700, 1100, and/or 1400"); 
receive an indication, via the image information, of a first point and a second point within the depth information (Ho, Paragraph [0063], "images, process 900 may include "convert depth image data to 3D depth points"); 
(Ho, Paragraph [0089], [0118], “content of the image analyzed to provide 3D coordinates for each of the pixel points <read on first point and second point> to form a depth image.” “To locate precise plane locations, and in turn precise object boundaries, the raw mage data of the current image is used (and may be considered to be obtained from the exchange buffer), and the planes from the index are fit onto the raw image depth data”);; 
determine [[ a junction as a line on which ]] the first boundary and second boundary intersect (Ho, Paragraph [0095], “checked is the plane boundaries to determine if the two planes have a length or width that is substantially intersect, or at least 90% of the whole intersecting length”); and 
cause a 3D model to be generated [[ that includes at least the determined junction ]] (Ho, Paragraph [0101], “When the highest scoring plane pair does not coincide to an existing box, process 1200 may include "create a new box record" 1214, and then process 1200 may include "update internal box memory" 1216, or object buffer as before with the existing object. It is important to note that all newly detected objects or boxes are transformed to a global coordinate system based on the camera pose associated with their input depth images before being placed in the object buffer”).
Ho does not explicitly disclose but Dean teaches determine a junction as a line on which the first boundary and second boundary intersect (Dean, Column 2, Line 42-50, “the feature of interest is modified in response to the updated position, such that the feature of interest continues forming at least part of the intersection between the first boundary representation CAD object and the second boundary representation CAD object, and wherein the feature of interest has a different number of faces and edges”); and cause a 3D model to be generated that includes at least the determined junction (Dean, Column 2, Line 48-51, Column 4, Line 45-50“The method also includes redisplaying the first boundary CAD object and modified feature of interest within the three dimensional modeling space for further real-time interactive modifications by the user”; “delivers the results of the move or modification in 3D as an output”).
Dean and Ho are analogous since both of them are dealing with 3D modeling. Ho provided a way of using point intersection to define the boundary of object to display. Dean provided a way of using boundaries to define modified object for displaying when using 3D modeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate modifying objects when doing 3D modeling taught by Dean into modified invention of Ho such that during the 3D modeling, system will be able to use the intersections defined by multiple boundaries to interactively adjust and predict best output to display when using the 3D modeling.

Regarding Claim 15, the combination of Ho and Dean teaches the invention in Claim 14.
The combination further teaches wherein the apparatus further comprises a display  (Ho, Paragraph [0118], “a three-dimensional space formed from multiple images of the same scene”; [0123], “Once the object has been realigned to the current image, the current image may be displayed”) and the indication of the first point and the second point are received as a selection of corresponding points on the display (Ho, Paragraph [0032], [0068], a user may be provided a display with the object to be measured; determining a 2D grid of sampling points with uniform spacing over the depth image, determined by a fixed number of points selected randomly, or other known point selection patterns).

Regarding Claim 16, the combination of Ho, Jovanovic, Dean and Amadeo teaches the invention in claim 14, 
The combination further teaches wherein the 3D model is of a bounded space that the apparatus is within (Ho, Paragraph [0118], “the depth image may be associated with, or representing, a three-dimensional space formed from multiple images of the same scene (which may or may not capture the scene at the same time instance).  The 3D space very well may be in the form of a voxel grid by the examples provided herein”).

Regarding Claim 17, the combination of Ho and Dean teaches the invention in Claim 14.
The combination further teaches wherein each of the first point and the second point are on different surfaces of one or more structural features (Ho, Paragraph [0066], [0085], [0089], “To locate precise plane locations, and in turn precise object boundaries, the raw mage data of the current image is used (and may be considered to be obtained from the exchange buffer), and the planes from the index are fit onto the raw image depth data”; “where (xp, yp, zP) are the coordinates in the units (such as meters) of the content (or object or feature point) in the image” “new input depth frame using a point cloud matching operation.  With an iterative closest point (ICP) algorithm with implicit surface representation, a denser and/or accumulated depth image can be generated”).

Regarding Claim 18, the combination of Ho, Jovanovic, Dean and Amadeo   teaches the invention in claim 14, 
The combination further teaches wherein a position of each of the first point and  a position of the second point are indicated in relation to a single point of origin (Ho, Paragraph [0066], [0085], [0089], [0094], “To locate precise plane locations, and in turn precise object boundaries, the raw mage data of the current image is used (and may be considered to be obtained from the exchange buffer), and the planes from the index are fit onto the raw image depth data”; “where (xp, yp, zP) are the coordinates in the units (such as meters) of the content (or object or feature point) in the image” “new input depth frame using a point cloud matching operation.  With an iterative closest point (ICP) algorithm with implicit surface representation, a denser and/or accumulated depth image can be generated”; “The pair of planes with the highest score is assumed to indicate different sides of the same object to be measured in the image”).

Regarding Claim 19, the combination of Ho, Jovanovic, Dean and Amadeo teaches the invention in claim 14, 
The combination further teaches wherein the single point of origin is an initial position of the apparatus (Ho, Paragraph [0069], “initially may include generating a voxel grid from the depth images so far”).

Regarding Claim 20, the combination of Ho, Jovanovic, Dean and Amadeo teaches the invention in claim 14, 
The combination further teaches wherein the 3D model is caused to be generated by a mobile application server (Ho, Paragraph [0138], Fig. 14, Element 1420 Processors and Element 1424 Memory are in Element 1400 Image Processing System. “image processing device 1400 may be a single camera on a multi-camera device such as a smartphone, tablet, laptop, or other mobile device” ).

Claims 10, 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20180218513 A1), in view of Dean et al. (US 8244508 82, hereinafter Dean) as applied to Claims 8, 9 above respectively, further in view of Fukuda (US 20160035538 A1)


Regarding Claim 10, the combination of Ho and Dean teaches the invention in Claim 8.
The combination further teaches wherein the 3D representation of the scene includes at least a representation of an [[ atypical ]] structural feature (Ho, Paragraph [0059], “Such single camera 3D or depth map computations may include time-of-flight, structural, or coded light technologies to name a few examples”).
The combination does not explicitly disclose but Fukuda the 3D representation is atypical structure feature (Fukuda, Paragraph [0024], [0025], “it is possible to estimate and evaluate a cross-sectional shape or a three-dimensional shape of a structure that is formed”; “a process of obtaining uncertainty information regarding an intensity of scattering caused by an irregular <read on atypical> shape of a surface of the structure”).
Fukuda and Ho are analogous since both of them are dealing with 3D data representation. Ho provided a way of using point intersection to define the boundary of object to display. Fukuda provided a way of using an irregular shape when display 3D representation object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using irregular data shape when doing 3D representation taught by Fukuda into modified invention of Ho such that during the 3D modeling, system will be able to use not regular shape but also irregular data shape which enhance the functionality of the system when using the 3D modeling.

Regarding Claim 11, the combination of Ho and Dean teaches the invention in Claim 9.
The combination does not explicitly disclose but Fukuda teaches wherein the atypical structural feature is one of a beam [[ , protrusion, or depression ]] (Fukuda, Paragraph  [0024], “a main surface of the substrate having the three-dimensional structure formed on the upper surface thereof, and detecting and/or measuring intensities of a secondary energy beam generated in the substrate and the structure or an energy beam reflected or scattered from the substrate or the structure”).
Fukuda and Ho are analogous since both of them are dealing with 3D data representation. Ho provided a way of using point intersection to define the boundary of object to display. Fukuda provided a way of using an irregular shape when display 3D representation object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate using irregular data shape when doing 3D representation taught by Fukuda into modified invention of Ho such that during the 3D modeling, system will be able to use not regular shape but also irregular data shape which enhance the functionality of the system when using the 3D modeling.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20150312550-A1	Combining two-dimensional images with depth data to detect junctions or edges
US-20140333615-A1	Method for Reconstructing 3D Scenes From 2D Images
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.